 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3

 4 Federal National Mortgage Association,                  Case No.: 2:16-cv-02838-JAD-BNW

 5                      Plaintiff

 6 v.                                                         Order Dismissing Remaining
                                                               Claims and Closing Case
 7 Blue Diamond Ranch Landscape
   Maintenance Association, et al.,
 8
                  Defendants
 9
   ALL RELATED CLAIMS AND PARTIES
10

11            On January 7, 2020, the court granted summary judgment and entered partial final

12 judgment in favor of Fannie Mae. That decision left only the Blue Diamond Ranch Landscape

13 Maintenance Association’s (HOA’s) crossclaims against Absolute Collection Services, which

14 has not answered or otherwise responded to those claims. The court gave the HOA until January

15 20, 2020, to file a notice of dismissal of those claims or another appropriate motion to bring

16 those claims towards a resolution. The HOA was warned that if it “fail[ed] to file such a notice

17 or motion by January 20, 2020, the court w[ould] deem those claims abandoned as moot in light

18 of th[e] summary-judgment order, dismiss them as moot, and close this case.” 1 That deadline

19 passed without any action by the HOA. Accordingly, with good cause appearing,

20            IT IS HEREBY ORDERED that all remaining claims in this action are DISMISSED

21

22


     1
         ECF No. 50 at 13.
 1 without prejudice as abandoned. The Clerk of Court is directed to CLOSE THIS CASE.

 2        Dated: January 22, 2020

 3                                                    _________________________________
                                                                   ____
                                                                      _ __
                                                                         _______
                                                                              _ ________
                                                      U.S. District Ju
                                                                    Judge
                                                                       dge Jennifer
                                                                     udg         e A.
                                                                           Jennifer
                                                                                 er A. Dorsey
                                                                                       D
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                               2
